     Case 4:19-cv-00700-A Document 24 Filed 05/03/20    Page 1 of 8 PageID 1366



                                                                           :J
                                                           U,;:i, DISTRJCT~t;y,..URl,
                                                       NORTHERN DISTRICT OF TEXAS
                                                                 FILED
                    IN THE UNITED STATES DISTR CT C URT
                     FOR THE NORTHERN DISTRICT f)F TEXA\!AY _             2020
                             FORT WORTH DIVISIOt                      3

PAUL SULAK,                             §               CLERK, U.S. DlSTRlCTCOURT
                    Petitioner,         ~          L___:B~y~:::::J~),~··Bu•ry:::::::::___j
                                        §
v.                                      §        No.     4:19-CV-700-A
                                        §
LORIE DAVIS, Director,                  §
Texas Department of Criminal            §
Justice, Correctional                   §
Institutions Division,                  §
                                        §
                    Respondent.         §



                              MEMORANDUM OPINION
                                      and
                                     ORDER

        Before the court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by petitioner, Paul Sulak, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice, against Lorie Davis,

director of that division,        respondent. After having considered

the pleadings and relief sought by petitioner, the court has

concluded that the petition should be dismissed as time-barred.

                    I.   Factual and Procedural History

        On September 24, 2015,     in Tarrant County, Texas, Case Nos.

1348546D and 1348549D, a jury found petitioner guilty on two

counts of sexual performance of a child under 14 years of age and

one count of indecency with a child by contact and assessed his

punishment at 17 years'       confinement on each of the sexual-

performance counts and six years' confinement on the indecency
  Case 4:19-cv-00700-A Document 24 Filed 05/03/20         Page 2 of 8 PageID 1367


count.    (Clerk's R. 85,     91,   96, doc.   14-15.) Petitioner's

convictions were affirmed on appeal and, on November 2, 2016, the

Texas Court of Criminal Appeals refused his petitions for

discretionary review.         (Electronic R.    1, doc.    14-13.)   Petitioner

also sought post-conviction state habeas-corpus relief by filing

two state habeas-corpus applications challenging his convictions

on December 27, 2017, which were denied without written order on

the findings of the trial court on September 26, 2018. 1 (SHR01 29

& Action Taken, docs. 14-23 & 14-29; SHR02 33 & Action Taken,

docs.    14-30 & 14-37. 2 )   Petitioner filed this federal habeas-
                                                                                  3
corpus petition challenging his convictions on August 12, 2019.

(Pet. 10, doc. 3.)      In three grounds for relief, petitioner claims

that he received ineffective assistance of counsel at trial.                  (Id.

at 6-7.)    Respondent contends that the petition is untimely under

the federal one-year statute of limitations.               (Resp' t' s Answer 7-

14, doc.    15.)

                        II.    Statute of Limitations

        Title 28, United States Code, § 2244(d) imposes a one-year



      1A prisoner's prose state habeas application is deemed filed when
placed in the prison mailing system. Richards v. Tha.l.er, 710 F.3d 573, 578-79
(5th Cir. 2013). Petitioner's state applications do not provide those dates;
thus, the applications are considered filed on the dates they were signed by
petitioner.

      2 "SHR01" and ''SHR02" refer to the court records of petitioner's state
habeas proceedings in WR-88,732-01 and WR-88,732-02, respectively.
      3
       Similarly, a prisoner's prose federal habeas petition is deemed filed
when placed in the prison mailing system, Spotville v. Cain, 149 F.3d 374, 377
(5th Cir. 1998).

                                         2
 Case 4:19-cv-00700-A Document 24 Filed 05/03/20   Page 3 of 8 PageID 1368


statute of limitations on federal petitions for writs of habeas

corpus filed by state prisoners. Section 2244(d) provides:

           (1) A 1-year period of limitations shall apply to
     an petition for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitations period shall run from the latest of-

                  (A) the date on which the judgment became
            final by the conclusion of direct review or the
            expiration of the time for seeking such review;

                  (B) the date on which the impediment to
            filing an petition created by State action in
            violation of the Constitution or laws of the
            United States is removed, if the petitioner was
            prevented from filing by such State action;

                  (C) the date on which the constitutional
            right asserted was initially recognized by the
            Supreme Court, if that right has been newly
            recognized by the Supreme Court and made
            retroactively applicable to cases on collateral
            review; or

                  (D) the date on which the factual predicate
            of the claim or claims presented could have been
            discovered through the exercise of due diligence.

           (2) The time during which a properly filed
     petition for State post-conviction or other collateral
     review with respect to the pertinent judgment or claim
     is pending shall not be counted toward any period of
     limitations under this subsection.

28 u.s.c.   §   2244(d) (1)-(2).

     With limited exceptions not applicable here, under

subsection (A), the limitations period began to run on the date

on which the judgments of conviction became final by the

expiration of the time for seeking direct review. For purposes of

this provision, petitioner's judgments of conviction became final


                                    3
  Case 4:19-cv-00700-A Document 24 Filed 05/03/20     Page 4 of 8 PageID 1369


upon expiration of the time that he had for filing a petition(s)

for writ of certiorari in the United States Supreme Court on

January 31, 2017. See Jimenez v. Quarterman, 555            u.s.   113, 119-20

(2009); SUP. CT. R. 13. Thus, the limitations period commenced the

next day and expired one year later on January 31, 2018, absent

any tolling.

     Tolling of the limitations period may be appropriate under

the statutory tolling provision in§ 2244(d) (2) and/or as a

matter of equity. Under the statutory provision, petitioner's

state habeas applications, pending from December 27, 2017,

through September 26, 2018, operated to toll limitations 274

days, making his federal petition due on or before November 1,

2018. Therefore, petitioner's federal petition filed on August

12, 2019, is untimely unless he is entitled to equitable tolling.

     To justify equitable tolling, a petitioner must show (1)

that he has been pursuing his rights diligently and (2) that some

extraordinary circumstance stood in his way and prevented him

from filing a timely petition or he can make a "convincing

showing" that he is actually innocent of the crime(s) for which

he was convicted. McQuiggin v.      Perkins, 569 U.S. 383, 386 (2013);

Holland v. Florida,    560 U.S. 631,     649 (2010)    (quoting Pace v.

DiGuglielmo, 544 U.S. 408     (2005)). A petitioner attempting to

overcome the expiration of the statute of limitations by showing

actual innocence is required to produce "new reliable evidence-


                                     4
  Case 4:19-cv-00700-A Document 24 Filed 05/03/20   Page 5 of 8 PageID 1370


whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidencen-sufficient to

persuade the district court that "no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt.n

McQuiggin, 569 U.S. at 386 (quoting Schlup v. Delo, 513 U.S. 298,

329 (1995)). The petitioner bears the burden to establish that

equitable tolling is justified. Holland, 560 U.S.          649.

     Toward that end, petitioner asserts that he is actually

innocent because he was diagnosed with post-traumatic stress

disorder "before the timen of the offenses and, thus, should

never have been prosecuted for the offenses. According to

petitioner (all spelling, grammatical, and/or punctuation errors

are in the original),

     "[t]he United States Constitution clearly states that a
     person or persons of unsound mind shall not be
     prosecuted. Basicly [petitioner] should have never been
     prosecuted in the first place because of his unsound
     mind. This is a right that is garunteed in the
     constution. So because he should have never been
     prosocuted he is actually innocent of the crimes he was
     convicted of.

     The argument here that [petitioner] is trying to make
     is that because he is a person of unsound mind he is
     actually innocent and actual innocence has no time bar
     on when he should be aloud to argue his case because he
     is actualy innocent due to having been found to be a
     person that is of unsound mind.

     This was the point that was made by showing that
     [petitioner] has a head injury from war and post
     traumatic stress disorder that is so bad that it causes
     him to halucinate. It is contrary to argue that a
     person can hallucinate from a major mental disorder and
     still be heald to be culpable.

                                     5
  Case 4:19-cv-00700-A Document 24 Filed 05/03/20   Page 6 of 8 PageID 1371


         [Petitioner] is now at Skyview mental inpatient
        facility which is part of Texas Department of Criminal
        Justice. It is the same place that Andrea Yates went
        after she killed her children and laid them in bed like
        they were only sleeping.

        We would respectfully ask the Court to consider
        [petitioner] to be actually inocent at the time of the
        crime because he was insane at the time of the crime
        and over ride the time bar under actual innocence.

(Pet'r's Traverse 2-3, doc. 21.)

        Although actual innocence, if proved, can overcome the

statute of limitations, petitioner offers no new, reliable proof

of his innocence. Petitioner's mental illness was known and

available to him at the time of trial. Nor has he demonstrated

that his mental illness prevented him from filing his petition in

a timely manner. The Fifth Circuit has recognized the possibility

that mental incompetency might support equitable tolling if the

"mental impairment precluded the prisoner from effectively

asserting his legal rights" in a timely manner. Smith v. Johnson,

247 F. 3d 240, 2001 WL 43520, at *3 (5th Cir. 2001). However, it

made clear "that a claim of incompetence does not automatically

entitle a prisoner to equitable tolling." Id.         (citing Fisher v.

Johnson, 174 F.3d 710, 715-16 (5th Cir. 1999)); see also Smith v.

Kelly, 301 F. App'x 375, 377, 2008 WL 5155222, at *2 (5th Cir.

2008)    (noting that mental illness does not entitle a petitioner

to equitable tolling as a matter of right). A "petitioner (i)

must make a threshold showing of incompetence and (ii) must show



                                     6
  Case 4:19-cv-00700-A Document 24 Filed 05/03/20   Page 7 of 8 PageID 1372


that this incompetence affected his ability to file a timely

habeas petition[]." Jones v. Stephens, 541 F. App'x 499, 505             (5th

Cir. 2013). He must also show that he diligently pursued federal

habeas relief. See Mathis v. Thaler, 616 F.3d 461, 474           (5th Cir.

2010)    (quoting Holland, 560 U.S. at 649); Smith, 301 F. App'x at

378, 2008 WL 5155222, at *2 (citing Alexander v. Cockrell, 294

F. 3d 626,   629 (5th Cir. 2002)). Although petitioner's confinement

in the Skyview unit, which houses mentally ill inmates, clearly

indicates that he does, in fact,         suffer from mental illness or

impairment, he presents no evidence demonstrating that such

condition rendered him unable to pursue his legal rights during

the relevant time period. Thus, petitioner is not entitled to

equitable tolling.

        Accordingly, petitioner's federal petition was due on or

before November 1, 2018. His petition filed on August 12, 2019,

is therefore untimely.

        For the reasons discussed, it is ORDERED that petitioner's

petition for a writ of habeas corpus pursuant to 28 U.S.C.           §   2254

be, and is hereby, DISMISSED as time-barred. Petitioner has not

made a showing that reasonable jurists would question this




                                     7
  Case 4:19-cv-00700-A Document 24 Filed 05/03/20   Page 8 of 8 PageID 1373


court's procedural ruling. Therefore, it is further ORDERED that

a certificate of appealability be, and is hereby, denied.

     SIGNED May   -~-_5_._   __ , 2020.




                                          8
